NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ABEL DOMINGUEZ-RUEDA,                            No. 13-71114

              Petitioner,                         Agency No. A089-852-940

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Abel Dominguez-Rueda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and deny the petition for review.

      Dominguez-Rueda does not challenge the agency’s dispositive

determination that his asylum application was untimely and he failed to establish

an exception to the one-year deadline. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned). Thus, we deny the petition as to his asylum claim.

      Dominguez-Rueda does not contend he suffered past persecution, but

contends he will be persecuted if returned to Mexico. Substantial evidence

supports the agency’s determination that Dominguez-Rueda did not establish a

nexus between any harm he fears and a protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2008) (under the REAL ID Act, an

applicant must prove a protected ground is at least “one central reason” for

persecution); see also Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a

personal dispute, standing alone, is not tantamount to persecution based on a

protected ground). Thus, his withholding of removal claim fails.

      Finally, substantial evidence also supports the agency’s denial of

                                         2                                     13-71114
Dominguez-Rueda’s CAT claim because he failed to establish it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         3                                    13-71114